Citation Nr: 0318454	
Decision Date: 07/31/03    Archive Date: 08/05/03

DOCKET NO.  99-07 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) and dysthymia.

2.  Entitlement to a compensable evaluation for peptic ulcer 
disease.

3. Entitlement to a compensable evaluation for skin lesion, 
flexor surface, left forearm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1970 to November 1971 
and from March 1977 to June 1979.  His claim comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana.  In May 
2001, the Board remanded this claim to the RO for additional 
development.  In an August 2002 rating decision, the RO 
granted individual unemployablity benefits, effective from 
January 22, 2001, and that issue is no longer before the 
Board.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him which evidence he 
was responsible for securing, and obtained and developed all 
other evidence necessary for the claims' equitable 
dispositions.

2.  The veteran's psychiatric disability manifests primarily 
as depression, anxiety, flashbacks, sleeping difficulties and 
startle response and rarely as panic attacks and minor 
impairment in impulse control. 

3.  The veteran's psychiatric disability causes serious, but 
not total, occupational and social impairment, and no 
deficiencies in family relations, judgment or thinking. 

4.  The veteran's digestive system disability is 
asymptomatic.  

5.  The skin lesion on the veteran's left forearm is 
asymptomatic.  

6.  None of the veteran's disabilities is so exceptional or 
unusual with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 50 percent for PTSD and dysthymia have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.321, 4.1-4.14, 4.125-4.130, Diagnostic Codes 9411, 9433 
(2002).

2.  The criteria for entitlement to a compensable evaluation 
for peptic ulcer disease have not been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1-
4.14, 4.114, Diagnostic Code 7305 (2000 & 2002).

3.  The criteria for entitlement to a compensable evaluation 
for skin lesion, flexor surface, left forearm, have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7805 (2000 
& 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following the award of compensation at the 100 percent rate 
for unemployability during the course of this appeal, the 
remaining issues before the Board are whether the veteran is 
entitled to an evaluation in excess of 50 percent for a 
psychiatric disability and whether he is entitled to 
evaluations greater than zero percent for a digestive system 
disability and a skin lesion on the left forearm.  In a 
rating decision dated October 1998, the RO denied the veteran 
entitlement to these benefits, and thereafter, the veteran 
appealed the RO's decision.  

During the pendency of the appeal, specifically, on November 
9, 2000, the President signed into law the VCAA.  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  The VCAA redefines 
the obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
In addition, in August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, in a Remand dated May 
2001 and a letter dated February 2002, the Board and the RO, 
respectively, notified the veteran of the change in the law 
and indicated that it was developing and would reconsider his 
claims pursuant to that law.  

In its letter, the RO essentially complied with the recent 
case of Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (holding that 38 C.F.R. § 19.9(a)(2)(ii), which governs 
the Board's actions, is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because it is contrary to 38 U.S.C.A. 
§ 5103(b), which provides a claimant one year to submit 
evidence).  In this case, the RO, whose actions are not 
governed by 38 C.F.R. § 19.9(a)(2)(ii), sent the letter to 
the veteran pursuant to its duty to notify under 38 C.F.R. § 
3.159(b).  Therein, although the RO asked the veteran to send 
additional evidence or information to the RO within 60 days, 
it also indicated that any evidence received within the year 
would be considered in support of the veteran's claims.  That 
one-year time period has since passed.  As explained below, 
prior to the passing of the one-year period, the RO took 
action consistent with the notification and assistance 
provisions of the VCAA and then, in a supplemental statement 
of the case issued in December 2002, reconsidered the 
veteran's claims pursuant to the VCAA.  In light of the 
foregoing, the Board's decision to proceed in adjudicating 
the veteran's claims does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

As required by the VCAA, VA notified the veteran of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see also Quartuccio v. Principi, 10 Vet. 
App. 183 (2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

For instance, in letters dated February 2002 and March 2002, 
the RO requested the veteran to furnish medical and lay 
evidence indicating that his disabilities had increased in 
severity.  The RO indicated that it would assist the veteran 
by obtaining any medical and employment records or records 
from Federal agencies that the veteran identified.  The RO 
requested the veteran to identify the names and addresses of 
all pertinent treatment providers, the conditions treated and 
the dates of the treatment, and to complete and return the 
enclosed forms to permit release of his treatment records to 
VA.  The RO noted that although it would assist the veteran 
in obtaining outstanding evidence, it was the veteran's 
ultimate responsibility to do so.  

In addition, in a rating decision dated October 1998, a 
letter notifying the veteran of that decision, a Remand 
issued in May 2001, a statement of the case issued in March 
1999, and a supplemental statement of the case issued in 
December 2002, the RO and the Board informed the veteran of 
the reasons for which his claims had been denied and of the 
evidence still needed to substantiate his claims, notified 
him of the regulations pertinent to his claims, including 
those involving VA's duties to notify and assist, and 
provided him an opportunity to submit additional evidence and 
to present additional argument, including in the form of 
hearing testimony, in support of his claims.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claims.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  For instance, the 
RO secured and associated with the claims file all evidence 
identified by the veteran as being pertinent to his claims, 
including VA treatment records and records from the Social 
Security Administration, and since then, the veteran has not 
identified any other outstanding evidence that needs to be 
secured.  The RO also developed the medical evidence to the 
extent necessary to decide equitably the veteran's claims.  
For instance, in June 2002, July 2002, and September 2002, it 
afforded the veteran VA examinations, during which examiners 
discussed the severity of the disabilities at issue in this 
appeal. 

Given that VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claims' 
equitable dispositions, the Board may appropriately address 
the merits of those claims.

The veteran seeks increased evaluations for his psychiatric 
disability, digestive system disability, and skin lesion on 
his left forearm.  In written statements submitted in support 
of his appeal and during VA examinations and a hearing held 
before the undersigned in November 2000, the veteran asserted 
that the evaluations currently assigned these disabilities 
should be increased to reflect more accurately the severity 
of his symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential to consider the 
disability in the context of the entire recorded history.  38 
C.F.R. 
§ 4.1 (2002).  Nevertheless, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

II.  Psychiatric Disability

The RO initially granted the veteran service connection for a 
psychiatric disability characterized as PTSD and dysthymia by 
rating decision dated May 1997.  The RO assigned this 
disability an evaluation of 50 percent, effective from May 
1992, pursuant to DCs 9411 and 9433, both of which are 
governed by the general rating formula for mental disorders 
set forth in 38 C.F.R. § 4.130 (2002).  Under 38 C.F.R. § 
4.130, DCs 9411 (PTSD) and 9433 (Dysthymic Disorder), a 50 
percent evaluation is assignable for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DCs 9411, 9433 (2002).  

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DCs 9411, 9433.

In this case, based on the applicable criteria, the Board 
finds that the veteran's psychiatric disability picture more 
nearly approximates the rating factors for the 50 percent 
evaluation that is currently assigned pursuant to 38 C.F.R. § 
4.130, DCs 9411, 9433.  As will be explained in greater 
detail, this disability causes serious, but not total, 
occupational and social impairment, and no deficiencies in 
family relations, judgment or thinking. 

Prior to and during both periods of service between 1970 and 
1979, the veteran complained of tension, anxiety and 
depression.  During his second period of active service, in 
response to domestic problems, he attempted suicide.  
Examiners diagnosed various psychiatric disorders, but not 
PTSD or dysthymia, and a personality disorder.  Following his 
separation from service in October 1979, the veteran was 
hospitalized at a VA Medical Center for, in part, depression 
and anxiety.  During his stay, he reported that he was 
working.  Examiners confirmed depression.  

The veteran again sought VA inpatient and outpatient 
treatment for depression, anxiety, sleeping disturbances, and 
suicidal ideation in the 1990s.  His treatment included 
weekly individual and group therapy and medication.  The 
Social Security Administration deemed the veteran unable to 
work commencing February 1991, due primarily to a severe loss 
of visual acuity and secondarily to recurrent depression and 
PTSD.  

Thereafter, during a VA PTSD examination in June 1992, an 
examiner noted that the veteran had manifested a passive 
dependent personality disorder, a chronic anxiety state and 
depression for many years and continued to have constriction 
of interests and a tendency to withdraw socially.  A 
psychologist noted these symptoms as well as sleep 
impairment, concentration impairment and a preoccupation with 
suicide during a subsequent evaluation (date unknown).  

In addition, during VA examinations for aid and attendance 
and mental disorders conducted in May 1993 and August 1993, 
respectively, other examiners confirmed depression, anxiety, 
and a tendency to avoid crowds and leave the home.  One 
examiner attributed some of these symptoms, in part, to a 
personality disorder.  During a VA examination conducted in 
April 1996, an examiner characterized each of the veteran's 
psychiatric disabilities, PTSD and dysthymia, as moderate.  
The examiner assigned those disabilities a Global Assessment 
of Functioning (GAF) score of 50 and indicated that that 
score reflected serious symptoms, or serious impairment in 
social, occupational or school functioning.  

In October 1997, the veteran filed a claim for increased 
evaluations for his service-connected disabilities.  Since 
then, the veteran has continued to receive VA therapy and has 
undergone VA mental disorders examinations.  During a VA PTSD 
examination conducted in June 1998, the veteran reported 
being more preoccupied with suicide, and was experiencing 
nightly flashbacks, anxiety, occasional panic attacks, and an 
intensified startle response.  He also reported that he had 
not been able to work since 1991 due to physical problems and 
an inability to tolerate being around other people, but that 
on some days, he volunteered.  

The examiner noted that the veteran was alert and oriented, 
had no impairment in thought processes, communication or 
behavior, and was not overly suicidal.  He looked depressed, 
but was not homicidal; he had an intact long-term memory, but 
problems with immediate and recent recall, and had some 
obsessive behavior, rare panic attacks, normal rate and flow 
of speech, minor impairment in impulse control, and serious 
sleep impairment.  The examiner also noted an abundance of 
physical problems.  He assigned the veteran's disabilities, 
both physical and mental, a GAF score of 35. The examiner 
also assigned separate GAF scores of 50 to the veteran's PTSD 
and 40 to his dysthymia.  He explained that the veteran's 
physical limitations complicated his psychiatric status and 
added major impairment in work, family relations, thinking, 
mood and suicide potential.  The examiner indicated that 
these problems had intensified over the past two years as the 
veteran's physical health deteriorated.  He concluded that, 
due to these factors, the veteran could not work.

During a VA general medical examination in June 1998, the 
veteran had appropriate behavior, comprehension and coherence 
of responses as well as emotional reactions, but he had mild 
tension regarding his military service.  The examiner 
indicated that the veteran was well adjusted.  He found that 
the veteran's inability to work was 50 percent due to his 
service-connected disabilities and 50 percent due to his 
nonservice-connected disabilities.  

During individual therapy, the veteran reported a sad mood, 
crying spells, poor sleep, anxiety and nightmares, and 
examiners noted a congruent affect, depression and anxiety.  
One examiner found that the veteran was alert, cooperative 
and had no thought disorder.  He assigned the veteran a GAF 
score of 61.  Other examiners assigned the veteran's mental 
health disabilities, including his personality disorder, GAF 
scores ranging from 31 to 41.  During group therapy, the 
veteran participated in conversations and occasionally helped 
support other patients.  

The veteran underwent another PTSD examination in July 2002 
pursuant to the Board's remand, at which time he reported 
that he was still volunteering at a VA hospital three to four 
hours daily, three days per week.  He also reported that his 
medication had been modestly effective in reducing his stress 
and that he got along well with his co-workers.  He indicated 
that he had been married to three women, two of whom died.  
The other woman bore him three children and then divorced 
him.  He allegedly got along with his two sons, was quite 
fond of and enjoyed pleasurable moments with his seven 
grandchildren, spent most of his time watching television, 
did not attend church, was part of a veteran's organization, 
but did not attend meetings, and had one close friend and one 
acquaintance.  With regard to psychiatric symptomatology, he 
indicated that he felt depressed continuously and that his 
depression was at least moderate in severity.  

The examiner noted that the veteran denied delusions and 
hallucinations, other than auditory, which he had had in the 
past, made fairly good eye contact, interacted when spoken 
to, did not offer any spontaneous comments, did not exhibit 
any inappropriate behavior or difficulty with communication.  
He had well connected, but few thoughts, a history of 
attention and concentration problems associated with his 
diabetes, mild obsessive thoughts, no frank panic attacks, 
depression with much less anxiety, no loss of impulse control 
when angry, and occasional thoughts of hurting himself.  

The examiner also noted that the veteran was emotionally 
blunted perhaps secondary to his multiple medications, had a 
diminished interest in others, but was attached to his 
children and able to express loving feelings.  He did not 
have flashbacks, persistent symptoms of arousal (other than 
difficulty staying asleep), hypervigilance or an exaggerated 
startle response.  The diagnostic formulation was major 
depressive disorder with depressed mood, suppression of 
interests, weight gain, insomnia and psychomotor retardation 
with inappropriate guilt, anxiety disorder and personality 
disorder with avoidant and dependent features.  The examiner 
assigned the veteran's major depression and anxiety disorders 
a combined GAF score of 45, and indicated that the score 
would drop to 35 if the symptoms of the veteran's personality 
disorder were also considered.  The examiner noted that the 
veteran's dysthymia had worsened into major depression.  

The examiner concluded that the veteran's PTSD, whose primary 
symptom was anxiety, and his dysthymia would not preclude 
gainful employment and that the veteran's medical problems 
were the primary limitation in that regard.  He explained 
that the veteran's medical problems were complicated, and 
that he had great difficulty seeing and engaged in little 
recreation or leisure activities.  He also explained that the 
veteran was still able to care for himself, manage his money 
and give his children money.  

The evidence establishes that the veteran's psychiatric 
disability manifests primarily as depression, anxiety, 
flashbacks, sleeping difficulties and a startle response and 
rarely as panic attacks and minor impairment in impulse 
control.  Examiners have assigned these symptoms  GAF scores 
ranging from 40 to 61.  (Other examiners have assigned lower 
GAF scores, but these scores were attributed to symptoms of 
the veteran's his personality disorder as well.)  One 
examiner has characterized these symptoms as severe.  

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which the VA has adopted 
at 38 C.F.R. §§ 4.125, 4.130 (2002), a GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
(e.g. speech is at times illogical, obscure, or irrelevant) 
OR major impairment in several areas, such as work or school, 
family relations, judgment, thinking or mood (e.g., depressed 
man avoids friends, neglects family, and is unable to work; 
child frequently beats up younger children, is defiant at 
home, and is failing at school).  A GAF score of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job).  

A GAF score of 51 to 60 indicates moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational, or 
school functioning (e.g. few friends, conflicts with peers 
and co-workers).  A GAF score of 61 to 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  

Considering the aforementioned definitions, the GAF scores 
most often assigned the veteran's psychiatric disabilities 
reflect that the disability is serious, causing occupational 
and social impairment with reduced reliability and 
productivity.  This impairment has been shown to be due, in 
part, to occasional panic attacks and disturbances of 
motivation and mood, thereby warranting a 50 percent 
evaluation for PTSD and dysthymia under 38 C.F.R. § 4.130, 
DCs 9411, 9433.   

An evaluation in excess of 50 percent is not warranted, 
however, because the veteran's PTSD and dysthymia do not 
cause occupational and social impairment with deficiencies in 
most of the following areas: work, school, family relations, 
judgment, thinking, or mood.  First, the veteran works, 
albeit part time, and has conceded that he gets along well 
with his co-workers.  Second, several examiners have 
attributed an inability to work full time primarily to the 
veteran's physical problems, including his blindness, and/or 
his personality disorder.  Also, the veteran has admitted 
that he is close to his sons and enjoys the company of his 
grandchildren.  In short, the veteran socializes with his 
family, participates in group therapy and has at least one 
closer friend and acquaintance.  One examiner commented that 
the veteran was capable of having loving feelings.  Third, 
and importantly, no examiner has observed that the veteran's 
judgment or thinking is impaired.  Clearly, the veteran has 
occupational and social impairment with deficiencies in some, 
but not most, of the aforementioned areas.  Under the 
circumstances, the record does not demonstrate that a 
scheduler rating in excess of 50 percent is warranted for the 
veteran's psychiatric disability. 

II.  Digestive Disability

The RO initially granted the veteran service connection for a 
digestive system disability, rated as peptic ulcer disease, 
by rating decision dated January 1980.  The RO assigned this 
disability an evaluation of 10 percent, effective from June 
1979, pursuant to DC 7305.  By rating decision dated January 
1982, the RO decreased the evaluation for the veteran's 
digestive system disability to 0 percent under the same DC.  
That evaluation remains in effect.  

Regulations governing ratings of digestive system 
disabilities, 38 C.F.R. 
§§ 4.112, 4.114, were amended while the veteran's appeal was 
pending, effective July 2, 2001.  See 66 Fed. Reg. 29,488 
(May 31, 2001).  As previously indicated, where the law or 
regulations change while an appeal is pending, the version 
most favorable to the claimant generally applies.  Karnas, 1 
Vet. App. at 312-313.  In this case, the RO did not notify 
the veteran of the aforementioned change or consider his 
claim pursuant thereto.  The RO's failure to do so does not 
prejudice the veteran, however, because the amendment did not 
alter the language of any of the DCs applicable in this case, 
including DC 7305.  Moreover, although the amendment altered 
the language of 38 C.F.R. § 4.112, which relates to weight 
loss as a symptom of a digestive system disorder, that change 
does not substantively affect the veteran's claim.  As 
explained below, no examiner has indicated that the veteran 
has experienced weight loss secondary to his peptic ulcer 
disease.  In light of these facts, the Board's decision to 
proceed in adjudicating this claim does not prejudice the 
veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. 
App. at 392-94.   

Under 38 C.F.R. § 4.114, DC 7305 (2000 & 2002), a 10 percent 
evaluation is assignable for a mild duodenal ulcer with 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation is assignable for a moderate duodenal ulcer with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  In this case, based on these 
factors, the Board finds that the veteran's digestive system 
disability picture more nearly approximates the criteria for 
the noncompensable or 0 percent evaluation that is currently 
assigned pursuant to 38 C.F.R. § 4.114, DC 7305.  
Essentially, since the veteran filed his most recent claim 
for an increased evaluation for this disability, the 
disability has been asymptomatic.

Following separation from his first period of service, during 
a VA general medical examination in January 1972, the veteran 
had reported no stomach problems and he had a negative or 
normal digestive system evaluation.  During the veteran's 
second period of active service, in 1979, he twice complained 
of nervous stomach problems and examiners diagnosed duodenal 
ulcers.  On his discharge examination conducted in May 1979, 
peptic ulcer disease was diagnosed.  

During a hospitalization from October 1979 to November 1979, 
the veteran reported that his stomach ulcers occasionally 
bothered him.  An abdomen examination was negative, but an 
upper gastrointestinal series showed a small, sliding 
diverticular hiatal hernia with no refluxes and moderately 
heavy, boggy, mucosa edema in the center and apical portions 
of the duodenal bulb.  The examiner indicated that the degree 
of edema could be obscuring a small superficial ulceration.  
He advised the veteran to maintain a bland diet.  

In the 1980s, the veteran occasionally complained of stomach 
problems.  For instance, during a VA examination conducted in 
November 1981, the veteran indicated that he occasionally 
felt pain after eating chili or spicy foods or drinking 
alcohol.  An upper GI series revealed no abnormalities.  In 
April 1985, he sought hospitalization at a VA Medical Center.  
Three weeks prior to the admission, the veteran experienced 
an episode of biliary colic and underwent an upper GI series, 
which showed a small ulcer crater in his duodenal bulb.  An 
examiner prescribed Tagamet.  Three weeks later, the veteran 
underwent a gastroscopy, which revealed a normal stomach and 
duodenum with no mucosal lesions or ulcers, and a 
cholecystectomy.  

Since the 1990s, the veteran has not reported and no examiner 
has diagnosed residuals of peptic ulcer disease.  For 
instance, during a VA general medical examination conducted 
in November 1996, the veteran reported numerous medical 
problems, none of which involved his digestive system.  
During outpatient treatment rendered in May 1997, he reported 
a history of peptic ulcer disease, but no associated 
complaints.  

In October 1997, the veteran filed a claim for increased 
evaluations for his service-connected disabilities.  
Thereafter, he underwent additional VA examinations.  During 
general medical and stomach, duodenal and peritoneal 
adhesions examinations conducted in June 1998, the veteran 
reported diarrhea thirty minutes after eating, 80 percent of 
the days in a month.  A hiatal hernia was diagnosed based on 
the results of an April 1998 upper GI series, but no peptic 
ulcer disease.  The veteran expressed similar complaints 
during a VA diabetes mellitus examination conducted in 
November 2001 and during outpatient treatment rendered since 
2000, but again, no examiner diagnosed peptic ulcer disease 
or residuals thereof.  

The veteran underwent a digestive conditions, miscellaneous 
examination in June 2002, at which time he reported that he 
had chronic diarrhea.  The examiner noted that the veteran 
denied nausea, vomiting, indigestion, reflux, pyrosis, 
epigastric pain, radiation of pain to the left arm or 
substernal region, and hypoglycemic events after eating.  The 
veteran indicated that antacids made him vomit.  He also 
indicated that he recently underwent a colonoscopy, during 
which no abnormalities of the mucosa were identified.  The 
examiner related the veteran's diarrhea to other medical 
conditions.  He indicated that the veteran had no true 
epigastric symptoms, but some tenderness in the lower 
abdominal region.  He found no hernias and no ulcers.  An 
upper GI series confirmed the upper gastrointestinal tract 
was within satisfactory limits and a satisfactory small bowel 
study.  A small bowel follow-through reflected a satisfactory 
small bowel with diminished peristalsis.  The examiner 
diagnosed duodenal ulcer by history in the past, currently 
asymptomatic. 

The above evidence establishes that the veteran's peptic 
ulcer disease is asymptomatic, thereby warranting a 
noncompensable evaluation under 38 C.F.R.  
§ 4.114, DC 7305.  A compensable evaluation is not warranted 
for this disability because it does not recur once or twice 
yearly, and in fact has not recurred for many years.  

III.  Skin Lesion - Left Forearm

The RO initially granted the veteran service connection for a 
skin lesion on the left forearm by rating decision dated 
March 1972.  The RO assigned this disability a noncompensable 
evaluation, effective from November 1971, pursuant to DC 
7806. The RO has since confirmed that evaluation under DCs 
7805 and 7806. 

The regulation governing ratings of skin disabilities, 38 
C.F.R. § 4.118, was also amended while the veteran's appeal 
was pending, effective August 30, 2002.  See 67 Fed. Reg. 
49,590 (July 31, 2002).  Under Karnas, 1 Vet. App. at 312-
313, the version of the regulations most favorable to the 
claimant generally applies.  In this case, the RO did not 
provide the veteran notice of the aforementioned change.  
However, given that the amendment did not alter the language 
of DCs 7805 and 7806 and no other scar DC is applicable to 
the veteran's claim, the change in regulation does not 
substantively affect the veteran's claim.  In light of this 
fact, the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. at 392-94.   

Under 38 C.F.R. § 4.118, DC 7805 (2000 & 2002), a scar is to 
be rated based on limitation of function of the part 
affected.  Scars may also be rated under DC 7803 or DC 7804, 
which permit the assignment of a 10 percent evaluation for a 
scar that is superficial and painful, or superficial and 
unstable.  38 C.F.R. § 4.118, DCs 7803, 7804 (2001 & 2002).  
A 10 percent evaluation may also be assigned for certain 
scars disfiguring the head, face or neck, that are deep and 
cause limited motion, that are extensive in area, and that 
result from burns.  38 C.F.R. § 4.118, DCs 7800, 7801, 7802 
(2001 & 2002).  

Under 38 C.F.R. § 4.118, DC 7806 (2000 & 2002), a 10 percent 
evaluation is assignable for eczema with exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation is assignable for 
eczema with exudation or itching constant, extensive lesions, 
or marked disfigurement.  

The Board finds that the veteran's left forearm disability 
picture more nearly approximates the former and revised 
criteria for the noncompensable evaluation that the RO has 
assigned.  Essentially, since the veteran filed his current 
claim for an increased evaluation, this disability has been 
asymptomatic.

As to the relevant history of the disability, during the 
veteran's first period of active service in 1970, he sought 
treatment for a growth on his left forearm.  An examiner 
indicated uncertainty regarding a diagnosis, but removed and 
biopsied the growth.  Thereafter, the wound healed with no 
infection.  On discharge examination conducted in November 
1971, an examiner noted an undiagnosed skin lesion described 
as a firm, raised area on the volar aspect of the veteran's 
left forearm that was yellowish and surrounded by erythema. 

Following discharge, on a VA general medical examination in 
January 1972, the veteran reported that the skin lesion had 
increased in size during the prior six to eight months and 
was slightly numb and occasionally itched.  The examiner 
confirmed the presence of an infiltrate lesion on the flexor 
surface of the veteran's left forearm with associated skin 
thickening. 

In October 1997, the veteran filed a claim for increased 
evaluations for his service-connected disabilities.  
Thereafter, in the late 990s, he occasionally sought VA 
outpatient treatment for skin complaints.  During visits, 
examiners diagnosed dyshidrosis and contact dermatitis of the 
hands.  A June 1998 VA dermatological examination confirmed 
these diagnoses as well as folliculitis of the legs and 
thighs, pruritis of the lower abdomen, and seborrheic 
dermatitis of the scalp.  During the outpatient treatment 
visits and examination, no examiner noted symptoms associated 
with the veteran's skin lesion of the left forearm.  

In June 2002, the veteran underwent an additional VA 
examination, during which he reported rash on his upper and 
lower extremities.  He also reported that physicians had told 
him that the rash was due to his diabetes.  An examiner found 
that the veteran had one to two small areas of peeling and 
cracking skin on his forearms.  These areas were, at most, 
two to three centimeters in length and one to two centimeters 
in width.  The examiner also found an extensive involvement 
of dry, scaly skin on other parts of the veteran's body.  He 
indicated that these areas of skin did not ooze or involve 
discharge, breakdown, ulceration, elevation, depression, 
underlying skin loss, edema or keloid formation.  The 
examiner diagnosed dyshidrosis involving the lower 
extremities more than the upper extremities.  The examiner 
did not indicate that this disorder was related to the skin 
lesion on the veteran's left forearm.

The above evidence establishes that the skin lesion on the 
veteran's left forearm currently is asymptomatic, thereby 
warranting a noncompensable evaluation under 38 C.F.R. § 
4.118, DCs 7305, 7306.  A compensable evaluation is not 
warranted for this disability because, since 1972, no 
examiner has attributed any symptom to that lesion.  The 
dyshidrosis has been related to his diabetes, not to the 
lesion or the in-service removal thereof.  


IV.  Conclusion

Recognizing that the veteran has recently been determined to 
be unemployable due to his various service-connected 
disabilities, considered in combination, the Board finds no 
indication that the schedular rating criteria are inadequate 
for the disabilities at issue in this appeal.  The veteran 
does not assert, and the evidence does not establish, that 
any of these disabilities, alone, causes marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or necessitates frequent periods of 
hospitalization.  Accordingly, none of the veteran's claims 
for increased evaluations presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards and it would 
serve no purpose to remand any of these claims to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should any of 
his disability pictures change.  See 38 C.F.R. § 4.1 (2002).  
At present, however, the Board finds that the 50 percent 
evaluation that is assigned the veteran's psychiatric 
disability and the noncompensable evaluations that are 
assigned the veteran's digestive system disability and skin 
lesion of the left forearm most nearly approximate the 
veteran's disability pictures.

Based on the foregoing, the Board concludes that the criteria 
for an increased evaluation for PTSD and dysthymia or ratings 
in excess of zero percent for peptic ulcer disease and a skin 
lesion of the left forearm have not been met.  In reaching 
its decision, the Board considered the history of the 
disabilities at issue as well as the current clinical 
manifestations and the effect the disabilities have on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2002).  In addition, the Board considered the applicability 
of the benefit-of-the-doubt doctrine, but as there was no 
approximate balance of positive and negative evidence of 
record with regard to any of the claims, reasonable doubt 
could not be resolved in the veteran's favor.


ORDER

An evaluation in excess of 50 percent for PTSD and dysthymia 
is denied.

A compensable evaluation for peptic ulcer disease is denied.

A compensable evaluation for skin lesion, flexor surface, 
left forearm, is denied.



	                        
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

